DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
After further consideration of the specification and consultation with primary examiner the Species restriction requirement is withdrawn. 

Information Disclosure Statement 
 An applicant's duty of disclosure of material information is not satisfied bypresenting a patent examiner with "a mountain of largely irrelevant data from which heis presumed to have been able, with his expertise and with adequate time, to havefound the critical data. It ignores the real world conditions under which examinerswork." Rohm & Haas Co. v. Crystal Chemical Co., 722 F.2d 1556, 1573, 220 U.S.P.Q.289 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984). An applicant has a duty to notjust disclose pertinent prior art references but to make a disclosure in such way as notto "bury" it within other disclosures of less relevant prior art. See Golden ValleyMicrowave Foods Inc. v. Weaver Popcorn Co. Inc., 24 U.S.P.Q.2d 1801 (N.D. Ind.1992); Molins PLC v. Textron Inc., 26 U.S.P.Q.2d 1889, 1899 (D. Del. 1992); Penn YanBoats, Inc. v. Sea LarkBoats, Inc. etaL, 175 U.S.P.Q. 260, 272 (S.D. FI. 1972). It isunreasonable for Examiner to review all of the cited references thoroughly. By initialingthe accompanying 1449 forms, Examiner is merely acknowledging the submission ofthe cited references and indicating that only a cursory review has been made. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  
Therefore, the following parts must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
a support structure of claim 1
compaction rollers of claim 1
hinge clips of claim 16
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to because: figure 3B, the shading quality does not permit close examination of the parts of the figures. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-26 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claims will be examined as best understood.
Claim 1 recites “a plurality of compaction rollers”. It is not clear from the drawings or the specification which rollers are considered compaction rollers. Are the compaction rollers separate rollers as in ref. 206 in figure 2? or are they part of a roller assembly, ref. 314, roller arm assemblies, in figure 3B?
Claim 1 recites “a support structure”. This feature is not seen in the drawings and it is not clear from the specification or the claims which part make up the support structure. 
Claim 1 recites the limitation "the rotation" in line 11.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 and 5 recites the terms “it” or “its”. Not clear which part the term refers to.
Claim 5 recites the limitation "the tension control".  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitations "the each of the upper platforms", “the upper platforms”, “the deployment”, “the deployable structure”.  There is insufficient antecedent basis for these limitations in the claim.
Claim 7 recites the limitation "the upper support plate".  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the compaction motor".  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the rotational speed".  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the upper and lower rotational plates".  There is insufficient antecedent basis for this limitation in the claim. Claim 2 to which claim 12 depends recites “top” and “bottom” rotational plates. 
Claim 12 recites “a plurality of control grooves disposed in a surface of the plate”. Not clear. Does this refer to a rotational plate? Claim 2 to which this claim depends recites “wherein the top and bottom rotational plates plate hold the plurality of compaction rollers”, is this the plate referred to or a typo?
Claim 12 recites “the control groove prevents tangential movement of the compaction roller during rotation of the central assembly.” The central assembly of claim 1 comprises a plurality of compaction rollers. Should this read “compaction rollers” instead of a single compaction roller? 
Claim 14 recites “the cages are disposed between the top and bottom plates”. Not clear. Does this refer to the “top and bottom rotational plates” of claim 2? Is there a separate plate from the rotational plates?
Claim 16 recites the term “can.” It is not clear if what follows the term is required by the claim or optional. 
Claim 24 recites the limitation "the tension control of the outer roller". There is insufficient antecedent basis for this limitation in the claim. Claim 1 to which this claim depends recites “a tension controlled outer roller”, “the first end is connected to a tension controlled roller”, “the central assembly applies a tension on each…” A device for tension control or which controls tension is not recited.
Claim 27 and 28 recites “where each of the plurality of rollers” in line 8. Not clear is this the same as “plurality of compaction rollers?” Consistent terminology needed. 
Claim 27 and 28 recites the term “it” in line 10. Not clear what part is referred to by the term.
The rejections above are merely exemplary and the Applicant must examine the claims for further instances of indefiniteness.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure cited on PTO 892. The cited references disclose devices using foldable panels and struts or tubes. The references use a number of rollers to furl and unfurl the panels or tubes.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICENTE RODRIGUEZ whose telephone number is (571)272-4798. The examiner can normally be reached M-TH 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSHUA HUSON can be reached on 571-270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/V.R./Examiner, Art Unit 3642                                                                                                                                                                                                        

/MEDHAT BADAWI/Primary Examiner, Art Unit 3642